GOF SA-11 12/12 SUPPLEMENT DATED JANUARY 1, 2013 TO THE CURRENTLY EFFECTIVE STATEMENT OF ADDITIONAL INFORMATION OF EACH OF THE LISTED FUNDS Franklin Custodian Funds Franklin Income Fund Franklin Global Trust Franklin Global Real Estate Fund Franklin Templeton Emerging Market Debt Opportunities Fund Franklin High Income Trust Franklin High Income Fund Franklin Investors Securities Trust Franklin Balanced Fund Franklin Equity Income Fund Franklin Real Return Fund Franklin Floating Rate Daily Access Fund Franklin Low Duration Total Return Fund Franklin Total Return Fund Franklin Mutual Recovery Fund Franklin Mutual Series Funds Mutual Beacon Fund Mutual European Fund Mutual Financial Services Fund Mutual Global Discovery Fund Mutual International Fund Mutual Quest Fund Mutual Shares Fund Franklin Real Estate Securities Trust Franklin Real Estate Securities Fund Franklin Strategic Mortgage Portfolio Franklin Strategic Series Franklin Strategic Income Fund Franklin Biotechnology Discovery Fund Franklin Natural Resources Fund Franklin Templeton Fund Allocator Series Franklin Templeton Founding Funds Allocation Fund # 1202530 v. 1 Franklin Templeton Corefolio Allocation Fund Franklin Templeton Conservative Allocation Fund Franklin Templeton Moderate Allocation Fund Franklin Templeton Growth Allocation Fund Franklin Templeton 2015 Retirement Target Fund Franklin Templeton 2025 Retirement Target Fund Franklin Templeton 2035 Retirement Target Fund Franklin Templeton 2045 Retirement Target Fund Franklin Templeton Multi-Asset Real Return Fund Franklin Templeton Global Trust Franklin Templeton Hard Currency Fund Franklin Templeton International Trust Franklin World Perspectives Fund Templeton Funds Templeton Foreign Fund Templeton World Fund Templeton Global Smaller Companies Fund Templeton Global Investment Trust Templeton Emerging Markets Balanced Fund Templeton Global Balanced Fund The Statement of Additional Information is revised as follows: I.
